 1    Jeffery L. Caufield (SBN 166524)
      jeff@caufieldjames.com
 2    Santino M. Tropea (SBN 249215)
      santino@caufieldjames.com
 3    CAUFIELD & JAMES, LLP
      2851 Camino Del Rio South, Suite 410
 4    San Diego, California 92108
      Telephone: 619-325-0441
 5    Facsimile: 619-325-0231
 6    Attorneys for Defendants, Counter-
      Claimants, and Cross-Claimants,
 7    Alfredo Torres and Carmen Torres
 8

 9                        UNITED STATES DISTRICT COURT
10              FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
   ESTATE OF ROBERT RENZEL,                Case No.: 4:15-cv-01648-HSG
12
   DECEASED, by and through his            ORDER RE: DEFENDANTS
13 successors in interest, Susan Carter    CARMEN AND ALFREDO TORRES’
   and Ann Renzel Sebastian, et al.        REQUEST TO APPEAR
14                                         TELEPHONICALLY AT CASE
                                           MANAGEMENT CONFERENCE
15               Plaintiffs,
                                           Hearing Date:   December 11, 2018
16                                         Hearing Time:   2:00 p.m.
                    v.                     Courtroom:      2, 4th Floor
17                                         Judge:          Hon. Haywood S.
     LUPE VENTURA, an individual           Gilliam, Jr.
18
     and dba Ritz Cleaners, et al.         Action Filed: April 10, 2015
19                                         Trial Date:   None set
                 Defendants.
20

21 AND RELATED
   COUNTERCLAIMS AND CROSS-
22 CLAIMS.

23

24

25

26

27

28


                         ORDER RE: REQUEST FOR TELEPHONIC APPEARANCE
 1         Defendants Carmen Torres and Alfredo Torres’ request for their counsel to
 2   appear by telephone at the Case Management Conference hearing, scheduled for
 3   December 11, 2018 at 2:00 p.m. in Courtroom 2 of the Oakland Office of the
 4   Northern District, is hereby GRANTED.
 5         Counsel is instructed to contact CourtCall directly at (866) 582-6878 to make
 6   arrangements for the telephonic appearance.
 7   IT IS SO ORDERED.
 8

 9   DATED: December 5, 2018
                                                 HON. HAYWOOD S. GILLIAM, JR.
10                                               U.S. DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                           1
                       ORDER RE: REQUEST FOR TELEPHONIC APPEARANCE
                                                                Case No. 15-CV-01648-HSG
